 636DECISIONSOF NATIONAL LABOR RELATIONS BOARDNOTE.-We willnotify any of the above-named employees presently serving inthe ArmedForces of the United States of their right to full reinstatement upon appli-cation in accordance with the Selective Service Act and the Universal Military Train-ing and Service Act, as amended,after discharge from the Armed Forces.This notice must remain posted for 60 consecutive days from the date of posting,and must not be altered,defaced, orcovered byany other material.If employees have any question concerning this notice or compliancewith itsprovisions,theymay communicate directly with the Board'sRegionalOffice, 706Federal Office Building, 500 Zack Street, Tampa,Florida, TelephoneNo. 228-7711,Extension 257.General Steel Products,Inc., and Crown Flex of North Carolina,Inc.andUpholsterers'International Union of North America,AFL-CIO.CasesNos. 11-CA-2491, 11-CA-2613, and 11-RC-9022.March 11, 1966DECISION AND ORDEROn November 12, 1965, Trial Examiner David London issued hisDecision in the above-entitled proceeding, finding that the Respond-ent had engaged in and was engaging in certain unfair labor practicesand recommending that it cease and desist therefrom and take certainaffirmative action, as set forth in the attached Trial Examiner's Deci-sion.The Trial Examiner further found merit in certain objectionsfiled by the Union to the election conducted in Case No. 11-RC-2022and recommended that the election be set aside.Thereafter, theRespondent filed exceptions to the Trial Examiner's Decision and asupporting brief.Pursuant to the provisions of Section 3(b) of the National LaborRelations Act, as amended, the National Labor Relations Board hasdelegated its powers in connection with this proceeding to a three-member panel [Members Brown, Fanning, and Zagoria].The Board has reviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed.The Board has considered the TrialExaminer's Decision, the exceptions, brief, and the entire record inthese cases,' and hereby adopts the findings, conclusions, and recom-mendations of the Trial Examiner with the modifications noted below.2[The Board adopted the Trial Examiner's Recommended Order andin Case No. 11-RC-2022 dismissed the petition and vacated all pro-ceedings therein.]1Respondent's exceptions directed to the credibility resolutions of the Trial Examinerare without merit.The Board will not overrule the Trial Examiner's resolutions as tocredibility, unless a clear preponderance of all relevant evidence convinces us that theyare incorrect.On the entire record, such conclusion is not warranted herein.Stand-ard Dry Wall Products,Inc.,91 NLRB 544, enfd. 188 F. 2d 362(C.A. 3).n In adopting the Trial Examiner's finding that the Union obtained authorization cardsfrom a majority of the Respondent's employees,we need not rely on the cards of BillyDon Brown and Terry Roberson.157 NLRB No. 59. GENERAL STEEL PRODUCTS, INC., ETC.637TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEUpon a twice amended charge in Case No. 11-CA-2491 1 filed by Upholsterers'InternationalUnion of North America, AFL-CIO, herein called the Union, theBoard's General Counsel, on October 21, 1964, issued a complaint against GeneralSteel Products, Inc., herein called General Steel, and Crown Flex of North Carolina,herein called collectively Crown Flex and Respondent.That complaint, as amendedon December 15, 1964, alleges that on specified dates between July 3 and Novem-ber 6, 1964, Respondent, in violation of Section 8 (a) (1) of the National Labor Rela-tions Act, as amended, herein called the Act, interrogated its employees concerningtheir union activities, and threatened them with reprisals for engaging in or support-ing union activitiesRespondent, by separate answers, denied the commission ofany alleged unfair practice.Upon a charge filed by the Union on January 7, 1965, in Case No. 11-CA-2613,the Board's General Counsel, on March 31, 1965, issued a second complaint againstRespondent, alleging that since on or about August 14, 1964, in violation of Section8(a)(1) and(5) of the Act, Respondent has refused to bargain collectively with theUnion, the duly designated representative of its employees, in an appropriate unitwith respect to rates of pay, wages, and other terms and conditions of employment.By separate answers filed in this proceeding, Respondent, though admitting a refusalto bargain, denied the commission of any unfair labor practice and pleaded severalspecific defenses which are considered in later portions of this Decision.On August 14, 1964,2 the Union filed a petition with the Board in Case No.11-RC-2022 seeking certification as collective-bargaining representative of the pro-duction and maintenance employees of General Steel.Following a hearing on thatpetition on September 10, the Board's Regional Director for Region 11, on Octo-ber 6, issued his Decision and Direction of Election finding that General Steel andCrown Flex constitute a single employer for purposes of collective bargaining, anddirecting that an election be conducted among the employees of both corporations inan appropriate unit to determine whether they desired representation by the Union.On October 13 General Steel filed with the Board at Washington, D.C., its requestfor review of the aforementioned Regional Director's Decision and Direction ofElection contending that, contrary to the finding of the Regional Director in thatproceeding, the record therein does not establish that General Steel and Crown Flexconstitute "a single employer for purposes of the Act."On October 28 the Boardissued its Order denying the aforesaid request on the ground that "it raises no sub-stantial issues warranting review."At the election conducted on November 6, 83 votes were cast for the Union, 94against that organization, and 13 were challenged.On November 10 the Union filedtimely objections to that election based on Respondent's alleged illegal conduct which,itwas claimed, affected the results of that election.On December 23, following aninvestigation of the issues raised by the objection aforementioned, the RegionalDirector issued his Supplemental Decision and Direction in Case No 11-RC-2022overruling four of said objections.With respect to the remainder, he found thetestimony with respect thereto to be in conflict and involving questions of credibilityas to substantial and material issues.Accordingly, he directed that a hearing toresolve these issues be held before a Trial Examiner to be designated by the ChiefTrial Examiner.3Because some of the said unresolved issues raised by the objectionsin Case No. 11-RC-2022 are related to the issues posed by the amended complaintin Case No. 11-CA-2491 and the complaint in Case No. 11-CA-2613, the RegionalDirector, deeming it necessary in order to effectuate the purposes of the Act and toavoid unnecessary costs and delay, by orders dated December 28, 1964, and March 31,1965, ordered that all three of said proceedings aforementioned be consolidated forhearing.That hearing was held before Trial Examiner David London at High Point, NorthCarolina, on various dates between May 24 and June 18, 1965, inclusive.All partiesto the proceedings appeared and were given full opportunity to offer relevant andcompetent evidence.On or about August 30, 1965, briefs were received from theGeneral Counsel and Respondent, both of which have been duly considered.'The original charge was filed July 29, 1964; the amendments thereof on Septem-ber 16 and October 15, 1964.2Unless otherwise noted, all references to dates herein are to the year 1964sWith respect to the 13 challenged ballots, the Regional Director sustained 2 of suchchallenges.The remainder were not considered by him, as a determination with respectthereto would not affect the ultimate result of the election. 638DECISIONSOF NATIONALLABOR RELATIONS BOARDUpon the entire record in this consolidated proceeding, and my observation of thewitnesses as they testified, I make the following:FINDINGS OF FACT1.THE BUSINESS OF GENERAL STEEL AND CROWN FLEX, AND THEIRSINGLE-EMPLOYER STATUSThe two complaints herein allege, the separate answers of General Steel andCrown Flex admit, and I find, that: (1) General Steel and Crown Flex are NorthCarolina corporations engaged in the same premises at High Point, North Carolina,General Steel being engaged in the manufacture of metal components of dual-purposefurniture, and Crown Flex in the manufacture of insulator pads; (2) during the 12months preceding the filing of the two complaints herein, each of said corporationspurchased and caused to be shipped materials valued in excess of $50,000 to itsHigh Point, North Carolina, plant from points outside the State of North Carolina;(3) during the same period, both General Steel and Crown Flex sold and shippedfinished products valued in excess of $50,000 to points outside the State of NorthCarolina.The separate answer of each corporation admits, and I find, that each ofsaid corporations is engaged in commerce within the meaning of the Act. For thereasons heretofore detailed in the above section entitled "Statement of the Case,"with special emphasis on the Board's Order of October 28 in Case No. 11-RC-2022,denying General Steel's request for review, I also find that General Steel and CrownFlex constitute a single employer for purposes, and within the meaning, of the Act.Pittsburgh Plate Glass Co. v. N.L R B.,313U.S 146;Tennessee Packers, Inc.,Frosty-Morn Division,154 NLRB 819, footnote1;Quaker City Life InsuranceCompany,138 NLRB 61.II.THE LABOR ORGANIZATION INVOLVEDUpholsterersInternationalUnion of North America, AFL-CIO, is a labor orga-nization within the meaning of Section2(5) of the Act.III.THE UNFAIR LABOR PRACTICESA. Interference, restraint, and coercionFrank D. Hoffman, Jr.,4 executive vice president of both General Steel and CrownFlex, and "operating head" of both companies during all times relevant herein, testi-fied that in 1962 and 1963 he "heard some talk" that a union organizing campaignwas taking place among Respondent's employees, and that since June 1964 he wasaware of a "real effort" to bring that campaign to a successful conclusion, a campaignwhich Respondent admittedly sought to defeat. In its effort to avoid the designationof the Union as collective-bargaining representative of its employees, Respondentengaged in the following conduct interfering with, coercing, and restraining itsemployees in the exercise of their right guaranteed by Section 7 of the Act:(1)On or about July 1, 1964, approximately 6 weeks before the Union made itsdemand for recognition on the following August 14 as is hereafter found, ForemanE L. Curry of Crown Flex came to employee H T. Slate while the latter wasengaged at his machine and asked him whether a union representative had called onhim.Curry admitted that he made the inquiry.(2)About July 23, 1964, Curry came to the machine of William Moss and askedhim if he had heard anything about the Union.Moss testified that when he repliedin the negative, Curry told him that if Hoffman "found out that anyone was for itor anything like that, that [Hoffman] would fire them."Curry admitted that he"may have" asked Moss in July whether he heard anything about the Union, he just"didn't remember whether [he] did or not, ... [he] went around toall of them."Hedid not deny that he told Moss that if Hoffman found out that anyone was for theUnion he would fire them.(3)Moss further testified, credibly, that on the following day. R. H. Lewis,admitted by Respondent Crown Flex's answer to be a supervisor, came to Moss'machine and told him that he "heard the Union was back out there again and ifanyone tried to get [Moss] to join, or anything like that, for [him] not to have any-thing to do with it, '[that] if Frank Hoffman found out that anybody was for it thathe would probably fire them."When Lewis was asked by Respondent's counsel4Frequently referred to In the transcript of testimonyas "Huffman." GENERAL STEEL PRODUCTS,INC., ETC.639whether he told Moss what the latter had attributed to him,Lewis admitted he"had a conversation like that but'[didn't] remember it being with Mr. Moss inparticular."(4)On or about August 8 Foreman James Rigsbee came to the machine beingoperated by employee Samuel Snow and asked him whether he had signed a unioncardSnow replied that it was none of his business.(5)About August 19 Rigsbee approached employee Haywood Peterson andsummoned four or five other employees together as a group.Rigsbee told the assem-bled employeesthat he had just come from the office where Hoffmanhad told himthat the Union was coming in, "and if it did come in, that a nigger would be the headof it, and he was putting in 10 new machines on that line,and that if the Uniondid come in,the niggers would be operators of them "Rigsbee admitted that hetold the group that "they're going to get 10 new machines and 10 new niggers torun them" but that "it was all a joke."He testified,however, that he knew of onlyone Negro employed in the entire plant at that time,"there might have been one inthe shipping department."(6)About 4 or 5 weeks before the election,Bobby Simpson,then the foreman ofthe shipping department,called James Hutchins and other employees in that depart-ment to the shipping office.He there told the group that it would be their privilegeto vote as they pleased and that he could not tell them which way to vote.He added,however, that"if the Union came in . . . maybe a lot of people wouldn't buy[Respondent's]products"because they were union made; that"in case [they] leftand went to work some place else that it might be hard for [them]to find a jobbecause [they]had been Aorking for a union outfit."Simpson admitted he "might"have made a statement to the effect that if the employees"left and went somewhereelse that it would be hard to find a job because of working for a union outfit .. .that people in this area did not recognize the Union, . . .there was a possibility ofsome of them holding against hiring people that were associated with the Union."(7) Foreman Richard Davis came to the worktable of Eugene Heaton and WalterLewis 2 or 3 weeks before the November 6 election,and asked them how they weregoing to vote.On receiving a reply that they would vote "yes,"Davis said:"Ifyou do I will fire you,"laughed, and walked off.Davis admitted that he "probably"made the statement attributed to him but sought to minimize its effect by assertingthat he and the employees"kidded around all the time."Heaton, however,testifiedthat while he had no fear that he would be terminatedbeforethe election because ofits proximity,he believed that once the election was out of the way and Respondent"knew that [he] had voted for the Union, ... they would have fired [him]."(8)During the morning of the election,Foreman Davis came to the worktable ofemployee James Byrd and asked him how he intended to vote. Byrd replied that hehad not made up his mind.Tiny Micheaux(Mishoe),who was working nearby,told Davis that another employee, Jack Ledford, might vote for the Union if he didnot get transferred to another job to which Davis replied:"If I find out that hevoted for the Union, I will fire him,"and then added. "I will fire him for notdoing his work."(9)On the morning of the election,Foreman Parish told employee William Poorethat the employees did not need a union and that it would do them more harm thangood.Parish admitted that he said something"like that" to Poore, not on electionday, but "maybe the day before that, or so."The findings pertaining to these nine violations are based on the testimony of theemployees who were the subject of the cited interrogation and to whom the describedthreatswere addressed.Some of the accusations were admitted,expressly orimpliedly, and others remained undenied.Where conflict exists and where resortmust be had to all the existing circumstances and the demeanor of the respectivewitnesses as they testified in order to resolve that conflict, I have no hesitation increditing the version thereof offered by the employees against the denials of Respond-ent's supervisors.While many of the employees were illiterate,some of them pitifullyso, I was impressed by their sincerity.The supervisors,on the other hand, impressedme as being obsessed with the desire to vindicate their employer regardless of thetruthfulness of their testimony.At this stage in the administration of the Act,I deem it unnecessary to cite author-ities establishing the illegality of the threats directed to employees by Respondent'ssupervisors concerning their union membership or sympathies as found above.Inter-rogation of the employees during the Union's campaign,of which campaign Respond-ent was well aware, and which interrogation took placebeforeAugust 14, the dateof the Union's demand for recognition,can certainly not be deemed,as Respondentcontends,to be "questioning which the employer was entitled to carry on for the 640DECISIONS OF NATIONAL LABOR RELATIONS BOARDpurpose of assessing the Union's claim of majority."Nor was there any legal justi-fication for the subsequent interrogation of employees as to how they intended tovote at the approaching election which the Board had ordered to be a secret election."The most relevant factor" in determining whether interrogation is coercive is"whether the questions seem to seek information which the employer in good faithneeds-as when individuals are asked whether they belong to the union so that theemployer can check the union's claim to represent a majority or, to the contrary,seem to seek information most useful for discrimination...."N L.R B. v FiredoorCorporation of America291 F. 2d 328 (C.A. 2), cert. denied 368 U.S 921. Here,the interrogation found immediately above to be violative was conducted under suchcircumstances as to disclose on its face that it was a kind which reasonably may beexpected to impede and coerce employees in the free exercise of their statutoryrights.Mallory Plastic Company, a division of P. R. Malloiy & Co, Inc.,149 NLRB1649;Heinrich Motors, Inc.,153 NLRB 1575.I also find coercive Rigsbee's statement to Peterson made immediately after heleftHoffman's office as described in section III, A,(5), supra,that if the Union camein, a "nigger" would be the head of that organization.5 I regard this statement "... asa threat that working conditions would not be as pleasant after the advent of aUnion.There are large areas and many localities in this country '[fortunately dimin-ishing in size and number] where those of Anglo-Saxon stock regard themselves asan elite segment of society with the same arrogance and as little reason as Hitler soregarded Nordics. I cannot read into [Rigsbee's] statement.an expression ofdedication to principles of democracy or fair employment practicesItwas, rather, adirect threat. . ." that if they accepted the Union "the employees would suffer enforcedassociation with '[and be subjected to working conditions negotiated by] persons ofsupposedly inferior origins...Petroleum Carrier Corporation of Tampa, Inc.,126 NLRB 1031, 1038-39. By that threat, Respondent violated Section 8(a)(1)of the Act.6B. The posted noticeAbout September 1 Respondent posted on its premises a large notice "TO ALLEMPLOYEES" reading, in part, as follows:Because of the campaign which the union is putting on to get into the plant,several questions have come up on which you will want to know how theCompany stands.We have decided to state the Company's position clearly forthe benefit of everyone.(1)This is a matter of concern to the Company, of course, and it is also amatter of serious concern to you. It is our firm belief that if this union wereto get into this Company it would not benefit you but would work to yourserious harm.(2) It is our positive intention to oppose the union and by every proper meansto prevent it from coming in here.The Board has, on several prior occasions, found and concluded, as I do herein, thatthis identical notice to employees predicting that the advent of a union "would notbenefit you but would work to your serious harm" is violative of Section 8(a)(1)of the Act.Overnite Transportation Company,154 NLRB 1271;Burlington Indus-tries, Inc.,Vinton Weaving Company Plant,144 NLRB 245;Owens-Corning Fiber-glassCorporation,146 NLRB 1492, 1503;White Oak Acres, Inc,134 NLRB 1145,1149-1150.C. The preelection speechA day or two before the November 6 election, Hoffman assembled all the employ-ees and delivered a speech designed to influence them to vote against the Union atthe coming election.Employee Roy Edmonds testified that Hoffman "started offbringing up the Right To Work law; he said that if we went out on strike, when wehit the door we had no more job," and that while the "government said he had tonegotiate in good faith, he said he would negotiate, negotiate, and keep on negotiat-ing."Employee John Edmonds testified to the same effect but added that Hoffmansaid "he did not have to sign a thing," that "strikes were the only weapon the unionhad '[which weapon, he said], was no good in North Carolina with [its] Right toWork law."sTed Davis, the Union's international representative most active in the campaign toorganize Respondent's employees,appeared to be of the Negro race.6See alsoAtkinsSawDivision,Borg-Warner Corporation,148 NLRB 949. GENERAL STEEL PRODUCTS, INC., ETC.641JamesHutchinstestified that Hoffman reminded the assembled employees of theBottoms-Fiske strike which he said lasted 2 years, at the end of which the employees"lost their homes and their cars and everything they had"; that he recalled a strikeat Finch Furniture nearby in Thomasville where, he said, they "lost their homes andcars and haven't gone back to work yet"; that if the Union came in Respondent'splant and went out on strike, when they "walked through that door [they] werefinished,.[they] couldn't get back in."Hutchins also testified that Hoffmanstated that although the "National Labor Board said that he would have to negotiatein good faith, he would negotiate, negotiate, negotiate, and negotiate."Employee Wayne McCall testified that during the speech Hoffman said "he couldn't.and was notgoingto work witha union inthe plant"; that in connection with astrike in Thomasville which lasted "maybe two years, ... the men were out walkingpicketlines in thecold, they lost their cars, their homes, they were still out of work,they couldn't get a job for participating with aunion... ; that one weapon that theUnion has is a threat of a strike, and that in North Carolina a strike is no good tonobody [sic] because you have the Right to Work law and when you walk out thedoor you arefired and finished,and we can hire new men in your place to take yourjob."With reference to the duty to negotiate, McCall testified that Hoffman said"the Government requiresme to negotiatea contract, and Iwill negotiate,and nego-tiate, and negotiate, but no union will get a damn thing from me."He furthertestified that in discussing the strike at Bottoms-Fiske "he said that they voted in theUnion and had bombings and dynamitings and men were out of a job."With respect to that speech, Hoffman testified that he read from two lengthyletterswritten to all the employees on October 28 and November 3, but admittedthat there was"some added speech ... sidecomments ... that came about from com-ments and questionsfrom the employees."With respect to the duty to bargain,he denied that he said he would "negotiate,negotiate,and negotiate"and testifiedthat he told the employees that if the parties agreed,they would "havea contract orsomething to that extent."Concerning strikes,he testifiedthat he toldthe employeesthat it washis "understanding...of the North Carolina Right to Work law .. .that if any employee went on strike [Respondent] had the right to replace him."I find Hoffman's reference to North Carolina's so-called right-to-work law to bea completenon sequiturThere is nothing in that law (General Statutes of NorthCarolina, Ch. 95, Secs. 78-84) which has anything to do with the right of employeesto engage in a strike, or a loss of employee statusfor engagingin a strike. Judgingby the various stages of illiteracy possessed by most of the more than approximately100 employees who testified before me,7 I am convinced that Hoffman's reference tothe right-to-work law was intended to, and undoubtedly, did create the false impressionthat this law limited their right to strike beyond that possessed by employees in Stateswhere there was no such law.Hoffman admitted that during his talk there was reference to the neighborhoodstrikes at Bottoms-Fiske and Finch Furniture, that employees "went greatly in debtbecause of the strikes," and that there had been violencein connectiontherewith.Though he denied that he made these statementsand soughtto attribute the warningsto some of the employees, he admitted that he "concurred" in those views whenthey were expressed and that in agreement and approval thereof "motioned [his] head[in affirmation] as they were talking."On the entire record, and my appraisal of the trustworthiness of the testimony ofthe employees who testified that he made the statements attributed to him, I find thatHoffman made the threats so ascribed, thereby violating Section8(a)(1) ofthe Act.Bernardin, Inc.,153 NLRB 939.While much of his speech and most of the contentsof the two letters aforementioned which Hoffman testified he repeated, verbatim orin substance, during the course of his speech, consisted of legitimate argumentagainstthe entry of the Union, the effect of the threats heretofore found, compel the conclu--,,-sion that the overall effect of the speech was"to restrainemployeesin the exercise oftheir right to vote freely by instilling in them a foreboding of damage through loss ofemployment if the Union were selected" by the employees as their collective-bargaining representative.Daniel Construction Co., Inc. v. N.L.R B,341 F. 2d805 (C A.4); LouisianaManufacturing Company,152 NLRB 1301;Rice LakeCreamery Company,131 NLRB 1270, 1292;Reed & Prince Manufacturing Company,96 NLRB850, 860,enfd. 205 F. 2d 31 (C.A.1); Russell-Newman Mfg. Co., Inc.,153 NLRB 1312.7 Respondent,in its brief,also tooknote of the"astonishing prevalenceof illiteracyamong these employees." 642DECISIONSOF NATIONALLABOR RELATIONS BOARDD. The refusal to bargainFollowing a vigorous campaign to organize Respondent's employees in the springand summerof 1964, the Union, on August 13, sent a letter to Hoffman, as presidentof General Steel, received by him on August 14 advising "that a majority of youremployees of the High Point, N.C. plant have signed written authorization designat-ing [the Union] as their collective-bargaining agent for the purpose of representingthem on all matters pertaining to wages, hours of work and conditions of employ-ment."The letter further requested voluntary recognition of the Union and that ameeting bearranged for the purpose of negotiating a collective-bargaining agreement.On August 26 counsel for General Steel, by letter, advised the Union that his clientdid not believe that the Union represented a majority of the employees and wouldnot, therefore, recognize the Union "until or unless it is certified by proper authority."Since that time Respondent has continued to refuse recognition of, or bargain with,the Union.In the meantime, on August 14, the Union filed its petition with the Board inCase No 11-RC-2022 seeking certification as collective-bargaining representativeof "all production and maintenance employees at [General Steel's] factory at HighPoint, N.C."Following a hearing on that petition, conducted on September 10 by aduly designated Hearing Officer, at which Hoffman, executive vice president of bothGeneral Steel and Crown Flex, testified, the Board's Regional Director, on Decem-ber 6, issued his Decision and Direction of Election finding that General Steel andCrown Flex constitute a single employer within the meaning of the ActHe furtherdirected that an election be conducted among the following employees of both cor-porations which he found and concluded to be an appropriate unit for the purposesof collective bargaining within the meaning of Section 9(b) of the Act: "All produc-tion and maintenance employees at [Respondent's] High Point, North Carolina, plant,excluding office clerical employees, professional employees, guards and supervisorsas defined in the Act."As noted in the above section entitled "Statement of the Case," General Steel filedwith the Board at Washington, D.C., its request for review of the aforesaid Decisionand Direction of Election urgingonlythat the Regional Director "had no authorityto enter any order affecting its employees or grouping the employees of GeneralSteel Products, Inc. with those of any other employer not [previously made] a partyto the proceeding."On October 28 the Board issued its Order denying the aforesaidrequest for review on the ground that "itraises nosubstantial issues warrantingreview."At the election conducted on November 6, 83 votes were cast for the Union, 94against that organization, and 13 were challengedBeing of the view that it lostthe election because of Respondent's illegalconduct and seeking to set aside itsresult, the Union filed its objections to that election which culminated in the RegionalDirector's Supplemental Decision and Direction of December 23, further describedin the above section entitled "Statement of the Case."The General Counsel nowseeks to establish the Union's majority status in the instant proceeding by cardsexecuted by a majority of the employees in the appropriate unit designating theUnion as their collective-bargaining representative, and to have Respondent adjudgedguilty of an unlawful refusal to bargain as permitted by the Board's rationale inBernel Foam Products Co., Inc.,146 NLRB 1277, approved by the courts inInter-nationalUnionofElectrical,Radio and Machine Workers, AFL-CIO (S N.C.Manufacturing Co., Inc.) v. N.L.R.B.,352 F. 2d 361 (C.A.D.C.);The Colson Corpo-ration v. N.L.R.B.,347 F. 2d 128 (C.A. 8).Respondent, in its brief, correctly contends that in order to prevail on this theorytheGeneral Counsel must prove "all of the following necessary elementsTheremust be (1) an unequivocal demand for recognition and bargaining (2) in an appro-priate unit (3) by a union actually representing a majority of employees in the unitdemanded and (4) the employer must have declined in bad faith to extend recogni-tion,having no good-faith doubt of the Union's majority."With respect to (1) immediately above, Respondent contends that "there was nounequivocal demand for recognition and bargaining " I find nothing equivocal intheUnion's demand of August 13 expressly demanding both recognition and thedesignationof a time and place to begin collective bargaining.Nor is there meritto Respondent's argument that this demand lost its effect by the filing of the Union'spetitionwith the Board on the following day.8 Equally devoid of merit is the con-tention that there has been no proper demand because the Union's letter of August 13was addressed only to Hoffman, as president of General Steel, and that no demand8United Mine Workers of America v. Arkansas Oak FlooringCo , 351 U.S 62;N.L R B.v. Overnite TransportationCo., 308 F. 2d279 (C.A. 4). GENERAL STEEL PRODUCTS, INC., ETC.643has ever been made on Crown Flex. By reason of the Board's Order of October 28denying Respondent's requestfor review more fully described above, it is now "thelaw of the case,"insofar asI am concerned, that General Steel and Crown Flex con-stitute a single employer. In that state of the record, the demand of August 13must be deemed sufficient as to both corporations.Nor is it fatal to the General Counsel's case that the Union's demand for recogni-tion failed to "define any unit," but merely claimed the right to represent "a majorityof your employees of the High Point, N.C. plant."Within a day or two thereafter,Respondent received a copy of the Union's petition in Case No. 11-RC-2022 describ-ing the unit for which representation was claimed as follows: "All production andmaintenance employees employed at the Employer's factory at High Point, N.C.,excluding office clerical employees, guards, professional employees and supervisorsas defined in the Act."At the hearing on that petition,no issuewasraisedconcern-ing the description or appropriateness of that unit and it was so found to be bythe Regional Director's Decision and Direction of Election.Furthermore,no ques-tion about the unit was raisedby Respondent in its letter of August 26 refusingthe Union's request for recognition and bargaining, or in its request for review bythe Board of the Regional Director's Decision and Direction of Election.On theentire record in this proceeding, as well as theentire recordin Case No. I1-RC-2022of which I have taken official notice as requested, I find that the variance betweenthe description of the unit as set forth in the Union's letter of August 13 and thatfound by the Regional Director in his Decision of October 6 to be without fataleffect.Sabine Vending Co., Inc, Division of United Servomation Corporation,147 NLRB 1010;Gotham Shoe Manufacturing Co, Inc.,149 NLRB 862To establish the third necessary element, that the Union actually represented amajority of the employees in the unit, there were received in evidence General Coun-sel'sExhibit 4 A-B, being lists prepared by Respondent showing thenames and"occupations" of 229 persons employed by Crown Flex and General Steel,respec-tively, during the week ending August 15, 1964.9An analysis of these two lists dis-closes that they contain the names of 22 persons classified as foremen, clericals, andwatchmen, employees not within the unit. I therefore find that on the critical dateherein,August 14, the day of the Union's demand for recognition, there were 207employees in the unit and that 104 would constitute the majority necessary toestablish the Union as the collective-bargaining representative of all the employeesin the unit.To establish that majority status, the General Counsel called more than 100 wit-nesses and offered into evidence 133 cards purporting to bear the signature of thatnumber of employees in the unit, all of the cards being dated prior to or on August 13,and reading as follows:Upholsterers International Unionof North AmericaAFL-CIOI do hereby designate and authorize the Upholsterers International Union ofNorth America, AFL-CIO,and its representatives to act as my representativefor the purpose of collective bargaining in respect to rates of pay, wages, hoursof employment and other conditions of employment.Signed------------------------------------------------NameDateAt thehearing, Respondent objected to the introduction into the record of prac-tically allof the 133 cards,'() principally on the ground that the signers thereofwereeitherallegedly told,believed, or led to believe,that the cards would be usedonlyto get an election.ThoughI received all of the cards in evidence,I announcedthat this did not necessarily mean that I thereby deemed them to be valid designationcards for the purpose claimed by the General Counsel, and that my determinationof that ultimate issue would be made inthisDecision after a careful review of theentire record.Accordingly,and because I did not, during the hearing,fully explicatemy reasons for overruling most of Respondent's objections to the receipt in evidence0 These twolistsweresubmitted to the Board's Regional Director by Respondentpursuant to an order of the United States District Court for the Middle District of NorthCarolina, requiring Respondent's obedience, theretofore withheld, to the Board's subpenafor "a list of persons employed by it during the week ending August 15, 1964 . to-gether withjob classificationof each employee."10 In its brief, Respondent modified its position but still contended that 114 of suchcardsmay not be considered valid designations of the Union by the employees whosesignatures appear thereon.221-374-66-vol. 15 7--4 2 644DECISIONSOF NATIONALLABOR RELATIONS BOARDof the cards in question, objections which are again urged on me by Respondent'sbrief, I deem it appropriate to here summarize the reasons for those rulings and therationale for the conclusions that follow with respect to the cards as valid designa-tions of the Union as collective-bargaining representative.Any analysis of the problem under consideration must begin with due regard fortheunequivocalnature of the cards.Notwithstanding the clearly stated exclusivepurpose of the cards as so designated thereon, I am in full agreement with Respond-ent's contention "that if a man is told inhaec verbathat his card is `only' for anelection or `just' for an election, then the card cannot be used to obtain recognitionin any other manner."Englewood Lumber Company,130 NLRB 394. Where, how-ever, cards are solicited "for the dual purposes of (a) petitioning the Board for anelection,and (b)authorizing the Union to represent the employees as their collective-bargaining agent . . . [the cards are] valid designations of the union as bargainingrepresentative of the employees." [Emphasis supplied.]Lenz Company,153 NLRB1399, 1401-1402;The Shelby Manufacturing Company,155 NLRB464; S.N.C. Manu-facturing Co., Inc.,147 NLRB 809, enfd. 352 F. 2d 361 (C.A.D.C.);N.L.R.B. v.Gene Hyde, d/b/a Hyde's Supermarket,339 F. 2d 568 (C.A.9); N.L.R.Bv GeigyCompany, Inc.,211 F. 2d 553, 556 (C.A.9); Winn-Dixie Stores, Inc.,143 NLRB 848,enfd. 341 F. 2d 750 (C.A.6); Gotham Shoe Manufacturing Co., Inc., supra; N.L.R.B.v.Cumberland Shoe Corporation,351 F.2d 917 (C.A. 6).Oral statements that the union intends to seek an election and intends to use thecards in support of its petition for such election, as distinguished from statementsthat they will be usedonlyorjustfor an election, are not misrepresentations whenthe union, in fact, intends to do so.The union solicits signatures on authorizationcards such as those here,eitherto request recognition when a majority of employeeswithin the unit have signed, or to obtain a sufficient number of signatures to petitionfor a Board-conducted election,1' or to do both.Cf.N.L.R.B. v. The WhelandCompany, etc.,271 F. 2d 122 (C.A.6); N.L.R.B. v. Geigy Company, supra.It isby no means unusual for a union to seek a Board election, even after a majority ofthe employees have designated it as collective-bargaining representative.The unionmay seek such an election, rather than press for recognition, so as to obtain thespecial statutory benefits conferred on certified unions.For example, a Board certi-fication normally protects the representative status of the certified union for a minimumof 1 year, despite actual loss of its majority. See RayBrooks v. N.L.R.B.,348 U.S.96.Such certification also accords protection to the union, under Section 8(b)(4) (C) of the Act, against raiding by rival unions. Indeed, that the Union hereinintended to use the cards for the dual purpose of requesting recognition based on thecards designating it as representative and, if necessary, to secure an election, is amplydemonstrated by the fact that on thevery next dayafter the Union wrote the Com-pany requesting recognition, it also filed a petition for an election with the Board'sRegional Office.Although solicitors in many cases may have mentioned a use of the cards in orderto secure an election, all the cards signed are explicit and unambiguous.Each plainlystates that the employee authorizes the Union "to act as my representative for thepurpose of collective bargaining in respect to rates of pay, wages, hours of employ-ment and other conditions of employment."The language clearly designates theUnion as collective-bargaining representative, empowering it to sign a contract withthe Employer.The card is devoid of any reference to a Board-conducted election; theword "election" does not even appear on the card. Cf.Morris & Associates, Inc.,138NLRB 1160, 1164, 1176.As the court emphasized inJoy Silk Mills, Inc. v. N.L.R.B.,185 F. 2d 732, 743(C.A.D.C.), cert. denied 341 U.S. 914, it has long been held that "an employee'sthoughts (or afterthoughts) as to why he signed a union card, and what he thoughtthat card meant, cannot negative the overt action of having signed a card designatinga union as bargaining agent."N.L.R.B. v. Greenfield Components Corpora-tion,317 F. 2d 85, 89 (C.A.1); N.L.R.B. v. Gorbea, Perez & Morell, S. en C,300F. 2d 886 (C.A.1);N.L.R.B. v. Whitelight Products Division of White Rolling &Stamping Corporation,298 F. 2d 12 (C.A. 1), cert. denied 348 U.S. 821;N L.R B. v.Stow Manufacturing Co.,217 F. 2d 900 (C.A. 2), cert. denied 348 U.S. 964;Dan RivetMills, Incorporated, Alabama Division,121 NLRB 645, 648, enforcement denied onother grounds 274 F. 2d 381 (C.A. 5).This rule is but another application of the"In order to free itself from the necessity of conducting elections in which the peti-tioning union has no substantial likelihood of success, the Board has long held that aunion seeking a representation election must demonstrate a showing of interest in unionrepresentation by at least 30 percent of the employees involved. See Sections 10117and 101.18, Board's Rules and Regulations, Series 8, as amended ; alsoN.L.R B. V. J. I.'ase Company,201 F. 2d 597, 598-600 (C.A. 9). GENERAL STEEL PRODUCTS, INC., ETC.645principle expressed inAllied Steel & Conveyers, Inc. v. Ford Motor Company,277 F.2d 907, 913, that "[i]n the absence of fraud or wilful deceit, one who signs a contractwhich he has had an opportunity to read and understand, is bound by its provisions."Such a rule is particularly applicable here, since almost all the employees who wereasked, testified that they read the authorization card or that it was read to them beforethey signed it or authorized it to be signed in their behalf. Sound policy supports theapplication of the rule to union authorization cards. It has long been settled thatsuch cards are an acceptable means of proving a union's majority(UnitedMineWorkers of America v. Arkansas Oak Flooring Co.,351 U.S 62, 71-72), and theycould hardly serve that office if they were subject to repudiation by testimony as tomental reservations.At first glance, the distinction between representations that an election is thesolepurpose of the cards, and representations that an election is a purpose may seem afine one, but the distinction goes to the very basis for the rule.Thus, by stating thatthe card may or will be used to secure an election, the solicitor neither contradicts theplain statement on the card nor misstates the Union's actual intention.As the Boardobserved inCumberland Shoe Corporation,144 NLRB 1268, "the failure of theUnion's solicitors to affirmatively restate '[the authorization contained in the card]does not indicate that it was abandoned or ignored."Seeking to completely vitiate the unequivocal effect of the cards, counsel forRespondent, on cross-examination of most of the card signers, sought to ascertainonlywhether they were told that their card would be kept secret, confidential, or shownonly to the Board.Being of the view that a line of inquiry, solimited,has no rele-vance in the determination of thepurposefor which the card was signed, I sustainedthe General Counsel's objection thereto.12Accordingly, I reject Respondent's conten-tion "that if a man is told that his card will be secret, or will be shown only to theLabor Board for the purpose of obtaining election, thatthisis theabsolute equivalentof telling him that it will be used`only'for purposes of obtaining an election."[Emphasis supplied.]With the foregoing principles in mind, we turn next to a consideration of the entirerecord to determine whether the cards on which the General Counsel relies are validdesignations of the Union as collective-bargaining representative.Respondent, in itsbrief, now concedes that cards of the 19 employees named in the attached Appendix Amay be used and relied on for that purpose.With respect to the remainder of thecards, Respondent's exhaustive brief succinctly summarizes the testimony pertainingto each card and which testimony, it contends, bars or forecloses use of that card as avalid designation of the Union by the person whose signature appears thereon.With respect to the 97 employees named in the attached Appendix B Respondent initsbrief contends, in substance, that their cards should be rejected because each ofthese employees was toldone or moreof the following: (1) that the card would beused to get an election, (2) that he had the right to vote either way, even though hesigned the card, and (3) that the card would be kept secret and not shown to anybodyexcept to the Board in order to get an election. For reasons heretofore explicated, Iconclude that these statements, singly or jointly, do not foreclose use of the cards forthe purpose designated on their face.Lenz Company, supra; S.N.C. ManufacturingCo., Inc., supra, N.L R.B. v. Hyde, Hyde's Supermarket, supra; N.L.R.B. v. GeigyCompany, supra; Winn-Dixie Stores, Inc., supra; Gotham Shoe Manufacturing Co.,Inc., supra; N.L.R.B. v. Cumberland Shoe Corporation, supra.All of these cards wereread by or to each signer thereof, and were signed by or in behalf of each personwhose signature appears thereon.In arriving at my ultimate conclusion with respect to these cards, I have not beenunmindful of an additional factor on which Respondent relies with respect to at least17 card signers as being either "a complete illiterate," "semi-literate," or that it "wasnot shown . . . that this man had sufficient understanding of what he was doing."While the varying stages of illiteracy of all the employees had been considered by mein appraising its impact on the representations described in (1), (2), and (3) of thepreceding paragraph, consideration ofallthe testimony pertaining to the circumstancesunder which the signatures were obtained convinces me that by affixing or authorizingtheir signature to the card, all of these employees not only intended, but were fullyaware that they were thereby designating the Union as their representative. Based ontheir testimony and that of the witnesses who procured their signature, concerningwhich more will be said later, I find and conclude that the cards of the 97 employeesnamed in Appendix B are valid designations of the Union as their collective-bargainingrepresentative.12This is not to say that such a line of inquiry would be irrelevant if the employee wasalso expresslytold thatthe card would be usedonlyorjustfor an election 646DECISIONS OF NATIONAL LABOR RELATIONS BOARDAn additional ground relied on by Respondent for rejection of the cards of at leasttwo employees named in Appendix B, Edward Laws(General Counsel'sExhibit 6(a)(42)) and CharlieOakley (General Counsel'sExhibit 6(a)(66)),isthat theseemployees were told,in substance,that if they waited to join the Union until after itselection, they would be required to pay an initiation fee. I find no merit to this con-tention."[W]aiving of the fees during the organizational period does not smack ofcoercion but rather of promotional persuasion,"N L R.B. v.Irving Taitel, et al., d/b/a1.Taitel and Son,261 F. 2dI (C.A. 7),enfg. 119 NLRB 910, cert denied 359 U S.944.See alsoAmalgamatedClothing Walkers of America, AFL-CIO v. N.L.R.B,345 F. 2d 264 (C.A.2); N.L.R B. v. Gorbea,Perez & Morell,S. en C, supra;PeoplesService Drug Stores,Inc.,154 NLRB 1516.During the hearing and throughout its brief, Respondent also repeatedly objectedto reliance on the cards for the purpose expressed therein on the ground that the testi-mony pertaining to the date of execution thereof was not sufficiently established.While it istrue that a number of employees,testifying approximately 9 months ormore after the event,were uncertain as to the exact date their signatures were sub-scribed or affixed to their cards,the testimony is undisputed that all of the cards offeredin evidence and relied on by the General Counsel, except that of Wilma Bryant(General Counsel's Exhibit 6(a)(12)),13 were filed by the Union with the Board'sRegional Office about 10.30 a.m.,August 14,1964, and bear the Regional Officestamp of thattime and date.I therefore find that all of these cards were executedprior to that date.CombinedMetal Mfg. Corp.,123 NLRB895, Cameo Lingerie,Inc,148 NLRB535; I.Taitel and Son, supra.Respondent also urges that the card of John W McCarter(General Counsel'sExhibit 6(a)(79)) be rejected because it is dated July 6, 1964,whereas "he did notgo to work for the employer until July 8,1964 "No contention is made, however,that he was not employed by Respondent on August 14, the date of the Union'sdemand for recognition.It seems reasonable to infer and conclude that on or beforeJuly 6, McCarterhad already made arrangements for employment by Respondentand signed the card in anticipation of that employment.On the record made here,and there being no contention that McCarter revoked his designation either prior to orafter July 8, I see no reason to reject his appointment of the Union.The card ofJackRozier(General Counsel'sExhibit 6(a) (76)) is also attacked byRespondent apparently on the ground that it was not delivered by Rozier to anyone foruse as his designation of the Union.His card dated July 29, 1964, was first received inevidence on the testimony of Bobby Lloyd,who testified that while sitting next toRozier at a union meeting,he not only saw him sign this card but also "saw him whenhe turned it in."Rozier later testified that he signed and "filled out" the card in ques-tion, but claimed that he did so in his car in the parking lot at the mill,following whichhe drove to his home and left the card on the car seat.He further testified that henever saw the card again until"just now," at the hearing,that he left the signed cardon the car seat because he "wanted to think about it more before[he] turned it in, orbefore [he]authorized them to represent[him]." I credit the testimonyof BobbyLloyd thatRozier signed his card at the union meeting and"turned it in" at that time,not only becauseLloydimpressed me as a trustworthy witness, but because of the fan-tastic tale offered by Rozier to explain the presence of the card in the hearing room-that he "could have knocked it out and somebody could have gotten it out of thecar.... I just left it laying on the seat"Not only is the explanation so highly improb-able, but Rozier's demeanor while testifying inspired no confidence in the trustworthi-ness of his testimony and leaves me no alternative other than to reject that testimony.There remains for consideration the cards of the six employees named in AppendixCC who weretold,inter alia,that the cards would be used only,or just, for an election.In his endeavor to establish that this was represented to be the only purpose of thecards, counsel for Respondent,on voir dire examination of a number of card signers,elicited testimony to that effect by means of leading questions.Though I am mindfulthat leading questions are generally permitted in the cross-examination of witnesses,I am not here persuaded that an affirmative answer so induced, byitselfand withoutiegard for the remainder of the record,has sufficient probative weight"to controvertthe statement of the purpose and effect of [the] cards contained on the facethereof,"Cumberland Shoe Corporation,144 NLRB1268, footnote 3, asamended by the Board'sOrder issued January 13,1964, of which I have taken officialnotice, and which Order was enforced 351 F. 2d 917(C.A. 6). In evaluating such13Though Bryant could not recall the date she signed her card, it is dated Sunday,August 9,1964,and there is no evidence that this was not the date of execution. Browntestified that on August 10, he was advised by Ethel Jenkins(Jennings)that she hadBryant's signed card in her possession.Because he knew that the Union already had amajority of the employees signed up,he did not pick up Bryant's card until later. GENERAL STEEL PRODUCTS, INC., ETC.647suggested testimony,consideration must be given to the testimony of that witness as awhole.Here too, however,as in the case of the employees described in Appendix B,appraisal of such testimony cannot ignore the varying stage of illiteracy of the wit-nesses involved and the degree of their sophistication or lack thereof.Though entitledto consideration,I do not deem the affirmative answer of employees given in responseto such leading questions as decisive or conclusive where such answers are in conflictor irreconcilable with either the rest of the testimony of such employees and/or ofcredible evidence negating the testimony so adduced.Among the instances illustrative of the unreliability of testimony so elicited, is thetestimony of Curtis Benson(General Counsel'sExhibit 6(a)(89)).One of the firstquestions asked of him by Respondent'scounsel, on voir dire examination, waswhether Larry Robinson,who gave him the card,told him "that the purpose of thecard was just to get an election in the plant"Benson replied:"Yes, he did."Whenhe was then asked by the General Counsel to tell "exactly"what Robinson said whenhe gave him the card,Benson testified:"I couldn't tell you exactly what was said; ithas been quite a while back;he mentioned the union to men before he gave men thecard."On being urged by me to do the"best" he could to relate"everythingthat wassaid at that time," he testified as follows:"Well, he brought the subject up and heasked me was I interested in it; and I asked him to tell me more about it; and he saidto sign the cardthat 1 would be signing that I wanted the union to represent the withthe Company,and it sounded right good to me;and so I signed it."He was nextasked, specifically,whether he could"remember anything else that was said" and hereplied that he could not.Robinson, who appeared as a witness a day earlier,testifiedthat he gave Benson the card and"told him that it was a union authorization card forthe union torepiesent him, . . . gave him this card for him to read, and he read italoud, and filled out the card,and signed his name," and gave it back to Robinson.Wilma Bryant(General Counsel'sExhibit 6(a) (12) ),who testified that she readand signed the card, was then asked on voir dire examination by Respondent's counselnot what she was told by Jennings(Jenkins)who solicited the signature,but whethershe was told"that these cards were being signed up just for the purpose of getting anelection" and her answer was: "Yes, sir."The General Counsel then asked Bryantto relate "exactly"what she was told and she testified as follows- "She said it wouldbe better to have a union where we worked at," that this was "all that was said [andthat she could not] remember anything else about the conversation."Respondent'scounsel then asked Bryant whether it was Jennings(Jenkins)"or someone else thattold [her] that these cards were just to get an election,"to which Bryant replied. "Sheis the one."Expressing confusion concerning her testimony and its apparent incon-sistency,I asked Bryant to "tell me again what was said" and she testified as follows."Well, she handed me the card, and I said `well, I don't know,'and she said, `if yousign, it would be better to have a union where we work,' and I said `I will think aboutit'and then I said `I will sign a card.' " I next asked her whether there "was anythingsaid at that time about an election"and she testified that Jennings(Jenkins)"said itwas better to have a union where we worked at,that is all she said"When I theninquired whether"nothing was said about an election at that time,"she testified:"No, that is all that was said."Counsel for Respondent again asked whether it was"then or at some other time that [she was] told that these cards were just for the pur-pose of getting an election"and she replied:"She handed me the card and told methat it would be better to have a union where we worked and I told her I didn't know,and she said`Think about it,' and I did. I signed the card."Of a similar nature was the testimony of Jerry L.Furr(General Counsel'sExhibit6(a)(103)),who acted as Respondent's observer at the election.After testifying thathe read, signed,and filled out the remainder of his card at the request of Ted Davis,the Union's international representative,Furr was suggestively asked by Respondent'scounsel whether Davis told him"that the purpose of getting the card signed was justto get an election in the plant,"and he replied:"Yes."When pressed by the GeneralCounsel to tell all that he remembered of the conversation with Davis, he testified-"Well, we sat there at the kitchen table; and anyway he asked me did I think would aunion help;or something like that, I don't know how it went;I don't even remember;but I know he just asked me would I sign a card,did I want to sign a card; and at thattime I said I would; he said they were getting cards to getanelection at the plant."James Benson(General Counsel's Exhibit 6(a) (9)) also testified that at the requestof Davis and Napolean Brown, another international representative of the Union, hesigned the card designating the Union as his bargaining representative.On voir direexamination by Respondent's counsel, Benson was asked to repeat the conversationhe then had with Davis and Brown and testified as follows: "They said that they weregoing to represent the Union, they wished us to sign a card so that they could have anelection."Respondent's counsel next asked whether the two men told him "that thecards were just to get an election"and Benson replied: "Yes,sir."On further exami- 648DECISIONSOF NATIONALLABOR RELATIONS BOARDnation by the General Counsel, however, Benson admitted thatin anaffidavit pre-viously given to the General Counsel he swore that he "was not told that [he] wassigning a cardjustto get an election."He further testified that this affidavit "is cor-rect ... and true."Respondent's counselagainasked whether the two representativestold him "thatsigning thiscard was just to get an election"and Benson againrepliedaffirmatively.I then asked him to tell "in [his] own words what was said" and hetestified:"Well, they came to the house, and said that they were representing theUnion, and if I wanted to sign a card, I don't know what else, because they said theywould havean election."And that they did not "say anything else" in the 3 to 5minutes they were there.Though H. C. McMurray (General Counsel's Exhibit 6(c)) and Samuel Snow(General Counsel's Exhibit 6(k)) were not allowed to answer Respondentcounsel'squestion whether they were told that the only purpose of the card was to getan elec-tion, both testified they "signed the card to get the Union in." 14In appraising the effect to be given to the suggestive testimony described above,considerationmust also be given to the testimony of Davis and Brown who areaccused of making practically all of the alleged fatal misrepresentations.ThoughDavis admitted that in the solicitation of signed cards mention was made to some ofthe employees of a possible use of the cards to secure an election, and/or that theircards would be kept confidential and not shown to their foremen, both men unequivo-cally denied that they even told any employee that the card would be used only orjustfor an election.Davis and Brown, by their testimony and demeanor, impressed me asbeing most worthy of belief and I credit their denials of the alleged misrepresentation.By doing so, I do not accuse the employees who testified contrariwise of having offeredfalse testimony willfully.Consideration of all their testimony, their degree ofilliteracy, and lack of sophistication convinces me that their affirmative answers tothe leading questions under consideration were unwittingly uttered, and constitutedtheir own erroneous conclusions derived from the statements of the union representa-tives.However, such conclusions, "thoughts (or afterthoughts) as to why [they]signed a union card, and what [they] thought that card meant, cannot negative theovert action of having signed a carddesignating a union as bargainingagent."JoySilkMills, Inc. v. N.L.R.B., supra; The Colson Corporation v. N.L.R.B.,347 F. 2d 128,135 (C.A. 8). By reason of all the foregoing, I find and conclude that the cards ofthe above-mentionedsix employees named in Appendix C are validdesignations of theUnion as their collective-bargaining representative.Having found that there were 207 employeesin the bargainingunit on August 14,when the Union made its demand to bargain, and that the 122 employees named inAppendixes A, B, and C, had prior thereto validly designated the Union as theircollective-bargaining representative, I further find and conclude that on the dayaforementioned the Union was the duly selected bargaining representative of all theemployees in the unit described in the Regional Director's Decision and Direction ofElection of October 6.15Turning now to the question of whether Respondent's refusalto bargainwith theUnion on and after August 14 was occasioned by its alleged good-faith doubt that theUnion, in fact, represented a majority of the employees, Respondent concedes that aswas its legal right, it was opposed to the entry of the Union in its plants as collective-bargaining representative of its employees.Following receipt of the Union's demand on August 14, Hoffman called a meetingof his foremen on Monday, August 17, at which he informed them of the Union'sletter.He testified that he asked them "how they felt about the employees as towhether they wanted a union to represent them or not and ... they said they didn'tknow."He then asked them to "try to find out in their department [whether] themajority wanted the Union to represent them," butnot to "interrogate the peopleor inany way to threaten them " Foreman Rigsbee, testifying in behalf of Respondent,testifiedHoffmanspecificallytold the foremen "not to ask,[the employees] if they hadsigned a union card."14Though on several occasions I sustained the General Counsel's objections to leadingquestions suggesting that other employees were told that the only purpose of the cardswas to secure an election, for purpose of decision herein, I will assume that these otheremployees, if permitted to testify, would have responded 'affirmatively. I have not, how-ever, relied on the cards of any of these other employees in my determination of theUnion'smajority statusMy ultimate conclusion that the Unionotherwiseachievedthat status remains the same."The Union's status having been established by a substantial number exceeding thenecessary majority of 104, I find it unnecessary to extend this Decision by a considerationof the remaining cards in the record, none of which have been relied on by me in findingthe Union's majority status. GENERALSTEEL PRODUCTS, INC., ETC.649Between that day and August 26, at meetings with his foremen, Hoffman receivedtheir"opinionsas to howthey felttheir department stood" which, coupled with hisown personal interviews or conversations with 8 to 10 employees, brought him to theconclusion that about 30 percent of the employees wanted the Union to represent themand about 70 percent did not.He then instructed his attorney to write the letter ofAugust 26 declining recognition of the Union.Celanese Corporation of America,95NLRB 664, 673:By its very nature, the issue of whether an employer has questioneda union'smajority in good faith cannot be resolved by resort to any simple formula It canonly be answered in the light of the totality of all the circumstances involvedin a particular case.But among such circumstances, two factors would seem tobe essential prerequisites to any finding that the employer raised the majorityissue in good faith . . . There must, first of all, have been some reasonablegrounds for believing that the union had [never achieved majority status].And,secondly, the majority issue mustnothave been raised by the employer in a con-text of illegal antiunion activities, or other conduct by the employer aimed atcausing disaffection from the union or indicating that in raising the majority issuethe employer was merely seeking to gain time in which to undermine the union.Joy Silk Mills, Inc.,85 NLRB 1263, enfd. as modified on other grounds 185 F. 2d 732(C.A.D C.), cert. denied 341 U.S. 914.Because the record herein abundantly establishes that Respondent has raised themajority issue "in a context of illegal antiunion activities," I find it unnecessary toengage in any lengthy analysis of the testimony of Respondent's foremen on whichHoffman allegedly relied in arriving at his conclusion that 70 percent of the employeeswere opposed to the Union.Were I required to do so, I would unhesitatingly findthat the reports of the six foremen who testified that they reported to Hoffman,andespecially their testimony relating to the basis for their reports,are so lacking inprobative weight that neither they nor Hoffman had"reasonablegrounds for believ-ing" that the Union had not been designated by a majority of the employees.15 "Ashowing of such doubt, ... requires more than an employer's mere assertion of it andmore than proof of the employer's subjective frame of mind.The assertion must besupported by objective considerations.The applicable test, as defined in theCelanesecase, is whether or not the objective facts furnish a `reasonable basis' for the asserteddoubt,..."Laystrom Manufacturing Co.,151 NLRB 1482, 1484.Herein,..there is ... affirmative evidence showing Respondent to have engaged in theunfair labor practices detailed above after the Union's request to bargain, whoseforeseeable consequence was the destruction of the Union's majority status.It is, therefore, not surprising that the majority which the Union clearlypossessed on [August 14], when it first demanded recognition, should have beensubsequently lost.That such loss was attributable to the Respondent's unfairlabor practices is clear.[Master Transmission Rebuilding Corporation & MasterParts, Inc.,155 NLRB 364, 368.]By thus destroying the Union's majority, Respondent interfered with, restrained, andcoerced its employees in the exercise of rights guaranteed in Section 7 of the Act,thereby violating 8 (a) (1) thereof.By refusing the Union's demand to bargain on andafter August 14, Respondent also violated Section 8(a) (5) of the Act.Under eithersection of the Act, effectuation of the policies and purposes of the Act requires theissuance of a bargaining order as part of the remedy necessary to remedy the viola-tions found herein.Report and Recommendations in Case No. 1I-RC-2022In accordance with the Regional Director's Supplemental Decision and Direction,and the Board's Rules and Regulations, Series 8, as amended, I find no substantial,credible evidence in the record to sustain the following Union objections to conductaffecting the results of the election- objections 1, 8, and 9.With respect to objections4, 6, "and other acts and conduct," I find that Respondent was guilty of the conductcomplained of therein to the extent set forth in section III, A, (6), (7), (8), and (9),supra.Concerning objections 5 and 6, I find, as set forth in section III, B, and III, C,supra,that the posted notice referred to in objection 5 and the speech referred to inobjection 6 were violative of Section 8 (a) (1) of the Act.Accordingly, I recommendthat objections 4, 5, and 6 be sustained to the extent indicated above and that the elec-tion of November 6, 1964, be set aside.ie Six other foremen employed during the week ending August 15 did not testify.These6 foremen had charge of 93 employees. 650DECISIONSOF NATIONALLABOR RELATIONS BOARDIVTHE REMEDYI recommend the issuance of an order directing Respondent to cease and desist fromengaging in the conduct herein found to be violative of the Act and affirmatively, uponrequest, to bargain with the Union as the exclusive representative of all employees inthe above-described appropriate unit, and to post appropriate notices.On the entire record in this consolidated proceeding, I make the following:CONCLUSIONS OF LAW1.By interrogating and threatening employees concerning their union membershipor activities, Respondentengaged inunfair labor practices affecting commerce withinthe meaning of Section 8(a) (1) and Section 2(6) and (7) of the Act.2.All productionand maintenanceemployees employed by General Steel Products,Inc., and Crown Flex of North Carolina, Inc., at their High Point, North Carolina,location, excluding office clerical employees, guards, professional employees, andsupervisors as defined in the Act, constitute an appropriate bargaining unit.3.By refusing to recognize and bargain with the Union, the duly designatedcollective-bargaining representative of its employees, Respondent has engaged in anunfair labor practice affecting commerce within the meaning of Section 8(a)(5) and(1) and Section 2(6) and (7) of the Act.RECOMMENDED ORDERAccordingly, upon the foregoing findings of fact and conclusions of law, and on theentire record herein, and pursuant to Section 10(c) of the National Labor RelationsAct, as amended, I recommend that Respondent, General Steel Products, Inc., andCrown Flex of North Carolina, Inc, their officers, agents, successors, and assigns,shall:1.(a)Refusing to bargain with Upholsterers' International Union of North America,AFL-CIO, as the exclusive representative of the employees in the following appro-priate unit:All production and maintenance employees employed by General Steel Products,Inc., and Crown Flex of North Carolina, Inc., at High Point, North Carolina, exclud-ing office clerical employees, guards, professional employees, and supervisors asdefined in the Act.(b) Interrogating employees with respect to their union membership or activitiesin a manner violative of Section 8 (a) (1) of the Act.(c)Threatening employees with reprisals if they designate the Union as theircollective-bargaining representative.(d) In any other manner interfering with, restraining, or coercing employees inthe exercise of the rights guaranteed in Section 7 of the Act.2Take the following affirmative action which I find will effectuate the policies ofthe Act:(a)Upon request, bargain collectively with the above-named Union as the exclusiverepresentative of all employees in the above-described appropriate unit, and embodyin a signed agreement any understanding reached(b) Post at their plants at High Point, North Carolina, copies of the attached noticemarked "Appendix D " 17 Copies of such notice, to be furnished by the RegionalDirector for Region 11, shall, after being signed by the authorized representative ofRespondent, be posted immediately upon receipt thereof, and be maintained by themfor a period of 60 consecutive days thereafter, in conspicuous places, including allplaces where notices to employees are customarily posted.Reasonable steps shall betaken by Respondent to insure that such notices are not altered, defaced, or coveredby any other material.(c)Notify the said Regional Director, in writing, within 20 days from the date ofthe receipt of this Recommended Order, what steps the Respondent has taken to com-ply herewith.1817 If this Recommended Order is adopted by the Board, the words "a Decision and Order"shall be substituted for the words "the Recommended Order of a Trial Examiner" in thenotice.If the Board's Order is enforced by a decree of a United States Court of Appeals,the notice will be further amended by the substitution of the words "a Decree of theUnited States Court of Appeals, Enforcing an Order" for the words "a Decision and Order "is If this Recommended Order is adopted by the Board,this provision shall be modifiedto read: "Notify the Regional Director for Region 11, in writing, within 10 days fromthe date of this Order, what steps the Respondent has taken to comply herewith " GENERAL STEEL PRODUCTS, INC., ETC.651APPENDIX AName and General Counsel'sExhibit NumberMary Jo Simmons---------- 6(w)A. T.Ragen_______________ 6(a)(52)James B. Taylor____________6(a)(2)Brady Rosse_______________ 6(a)(56)Jean Bodiford______________6(a)(10)David Wayne Williams------6(x)(63)Bobby Aleshire_____________6(a)(23)Robert Pritchard____________6(a)(69)Carrie G. Proctor-----------6(a)(27)Bobby Lloyd_______________6(a)(75)Clarence J. Jones___________6(a)(34)Johnny Gibson_____________6(a)(78)Robert C. Howell, Jr-------- 6(a)(35)George Harold Orr_________ 6(a)(81)John Loftis________________6(a)(38)LarryW. Robinson---------6(a)(86)Walter Lucas_______________6(a) (39)George W. O'Ham__________ 6(a) (90)Ralph William Mabe________ 6(a)(41)APPENDIX BName and General Counsel'sExhibit NumberHaywood Earl Peterson-----6(a)Charles Eugene Laws_______ 6(a) (44)Douglas Ray Beeson________6(b)Zeb Laws, Jr-------------- 6(a)(45)Billy Hooker_______________6(d)J.E.Mishoe______________6(a)(46)James R. Hutchins----------6(e)Lloyd D. Mishoe__________6(a)(47)Wayne McCall_____________ 6(g)James D. Moncus__________6(a)(48)JamesMorgan_____________6(h)Carson W. Norris__________6(a)(49)James Howard Byrd________6(i)James L.Randall---------- 6(a)(50)W. Donald Jacobs__________6(j)Billy J. Searcy____________ 6(a)(51)Thomas M. Slate___________ 6(1)Irvin Reagan______________6(a)(53)BillyDon Brown___________6(m)Larry Leon Robinson------6(a)(54)W. L. Chrisley_____________6(n)TerryRoberson-----------6(a)(55)Jonah C. Gates____________6(p)Douglas J. Shipp___________6(a) (57)Norman Smith_____________6(q)Odell Strickland___________6(a)(58)John LeRoy Jacobs_________ 6(s)Lonnie Teal_______________6(a)(59)Roy Gilliland______________6(t)Henry Thompson----------6(a)(60)Emanuel J.Mashburn-------6(u)RosierWatts______________6(a)(61)Albert J. Taylor____________ 6(v)RabonWolford___________6(a)(64)William D. Moss___________ 6(x)James Richard Smith______6(a)(65)Eugene Heaton_____________6(z)Charlie Oakley____________ 6(a)(66)James Bodiford____________6(a)(3)Theron B. Williamson------ 6(a)(67)Dale Jacobs_______________ 6(a)(4)William W.Duggins________ 6(a)(68)WalterAleshire____________6(a)(5)RaymondClark__________ 6(a)(70)Joseph Allen_______________6(a)(6)Roy Junior Scearce________6(a)(71)Dwight Barlow____________6(a)(8)FranklinSmall___________ 6(a)(72)Murray Brim______________6(a)(11)Jimmy Parker____________ 6(a)(73)Teddy Bullard-------------6(a)(13)Tony Parker_____________6(a)(74)James R. Carlyle___________6(a)(14)JackRozier______________6(a)(76)Nathan Carter_____________6(a)(15)PaulWidner_____________6(a)(77)Helen Causey______________6(a)(16)John Wesley McCarter-----6(a)(79)Lowell T. Caruthers---------6(a)(17)JimmyMonroe___________6(a)(83)Roger Dale Deece__________6(a)(18)ClaudeMitchem__________6(a)(84)Gurney Heywood Diamond__6(a)(19)Floyd Douglas Coe________6(a)(87)JoeDills__________________ 6(a)(20)Dan T Coe_______________6(a)(88)C. J. Edwards______________6(a)(21)Kelly Smith______________6(a)(91)Ralph Black_______________ 6(a)(22)WilliamWard____________ 6(a)(92)Rex Hugh Fitch____________6(a)(24)Thomas Ray Haire________6(a)(93)Bobby Fulp________________6(a)(25)Billy Jack Fowler__________6(a)(95)JoeHedrick_______________6(a)(26)CurtisWhite_____________6(a)(96)Walter J. Holder___________ 6(a)(28)WillieShores_____________6(a)(97)John H. Holmes____________6(a)(29)JamesRobinson----------6(a)(98)Jesse F. Gibbs_____________6(a)(30)CharlesRobinson---------6(a)(99)CecilTaylor_______________6(a)(31)Gordon Shufller___________6(a)(100)J.P. Shannahan____________6(a)(32)John Lee Swaney__________ 6(a)(101)RichardWalker____________6(a)(33)Frank Swink_____________6(a) (102)Howard Thomas Hunt-------6(a)(36)Lenora Bryant____________6(a)(104)PaulLivingstone-----------6(a)(37)LynchWhitmire----------6(a)(105)Alton B. Maness___________ 6(a)(40)ElmerCornett___________ 6(a)(106)Edward Earl Laws__________ 6(a)(42)WilliamBillings---------- 6(a)(107)Custer Franklin Laws_______6(a)(43) 652DECISIONS OF NATIONAL LABOR RELATIONS BOARDAPPENDIX CName and General Counsel's Exhibit NumberCurtisBenson------------ 6(a)(89)James A. Benson ------------ 6(a)(9)Wilma Bryant------------ 6(a)(12)H. C. McMurray------------ 6(c)Jerry L. Furr -------------- 6(a)(103) SamuelSnow-------------- 6(k)APPENDIX DNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National Labor Rela-tions Act, as amended, we hereby notify our employees that:WE WILL, upon request, bargain with Upholsterers' International Union ofNorth America, AFL-CIO, as the exclusive representative of our productionand maintenance employees.WE WILL NOT interrogate our employees as to their union membership oractivity in a manner violative of Section 8 (a) (1) of the Act.WE WILL NOT threaten our employees with economic reprisals for unionactivity or for designating the above-named Union as their collective-bargainingrepresentative.WE WILL NOT in any other manner interfere with, restrain, or coerce ouremployees in the exercise of their right to join or assist a union, to bargain col-lectively through representatives of their own choosing, and to engage in otherconcerted activities for mutual aid or protection.GENERAL STEEL PRODUCTS, INC., AND CROWNFLEX OF NORTH CAROLINA, INC.,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)This notice must remain posted for 60 consecutive days from the date of posting,and must not be altered,defaced, or covered by any other material.If employees have any question concerning this notice or compliance with its provi-sions, they may communicate with the Board'sRegional Office, 1831 Nissen Building,310 West Fourth Street, Winston-Salem, North Carolina, Telephone No. 723-2302.United States Gypsum Company, PetitionerandUnited SteelWorkers of America,AFL-CIO.CaseNo.10-RM-115.March 11, 1966DECISION AND ORDERUpon a petition duly filed under Section 9(c) of the National LaborRelations Act, as amended, a hearing was held before Hearing OfficerWilliam A. McHugh. The Hearing Officer's rulings made at the hear-ing are free from prejudicial error and are hereby affirmed.TheEmployer-Petitioner filed a brief, and the Union filed a memorandumand a reply brief.Thereafter, the Employer submitted a motion tofile a supplemental brief which was transmitted therewith, and theUnion filed a response to that motion. The request of the Employeris hereby granted, and its supplemental brief has been considered.Pursuant to the provisions of Section 3(b) of the Act, the NationalLabor Relations Board has delegated its powers in connection withthis case to a three-member panel [Chairman McCulloch and MembersBrown and Zagoria].157 NLRB No. 60.